DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “wherein the stirring-gelled product is needed along with other raw materials” in lines 2-3.  It is unclear what is meant by the term “needed” in the context of the claim.  It is also unclear if “other raw materials” is required to be present in the claim.  For purposes of examination Examiner interprets the term “needed” to actually mean “kneaded.”
Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goudappel et al. US 2019/0053528 in view of Koxholt et al. US 2005/0048168.
Regarding Claim 1, Goudappel et al. discloses an ice cream (‘528, Paragraph [0149]) comprising high amylose rice that has been cooked (‘528, Paragraph [0045]).
Goudappel et al. is silent regarding a content ratio of the high amylose rice being 0.1 to 20.0% by mass.
Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which falls within the claimed range of a content ratio of the high amylose rice being 0.1 to 20.0% by mass of the total raw materials of the ice cream.
Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which falls within the claimed content ratio range of high amylose rice of 0.1 to 20.0% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Further regarding Claim 1, the limitations “high amylose rice that has been cooked” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 2, Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the high amylose rice being 1 to 10% by mass by mass of the total raw materials of the ice cream.  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of high amylose rice of 1 to 10% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 3, Foxholt et al. discloses the ice cream being a soft serve ice cream (frozen yogurt/soft frozen) (‘168, Paragraph [0016]).  Foxholt et al. also discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the high prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 4, Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).  Goudappel et al. does not disclose the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream.  However, differences in the concentration of the water/moisture content of the stirring gelled product with respect to the mass of the total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such water/moisture content concentration is critical.  Where the general conditions of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the water/moisture content of the stirring gelled product with respect to the total raw materials of the ice cream based upon the desired texture and mouthfeel imparted by a particular water/moisture level.  Examiner notes that the disclosure at the time of filing does not present any data regarding the claimed water/moisture content of the stirring gelled product of 12 to 17.5% by mass with respect to the total raw materials of the ice cream.  However, Examiner notes that an affidavit or declaration containing evidence of criticality or unexpected results of the claimed water/moisture content range would be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 USC 103 in view of Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) (MPEP § 716.01(a)).  Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.) and that applicants have the burden of explaining data in any declaration they proffer as evidence of non-obviousness in view of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b).I.).
Regarding Claim 8, Koxholt et al. discloses the high amylose rice including an amylose content of at least about 40% by weight amylose (‘168, Paragraph [0037]), which overlaps the claimed amylose content range of greater than or equal to 25%.  prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amylose content of the high amylose rice used in the ice cream composition to have an amylose content of at least about 40% by weight amylose, which overlaps the claimed amylose content of greater than or equal to 25%, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust amylose content used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 9, Foxholt et al. discloses the ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the high amylose rice being 1.5 to 4.5% by mass of the total raw materials of the ice cream.  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 10, Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).
Regarding Claim 11, Goudappel et al. discloses the stirring gelled product including the high amylose rice (‘528, Paragraphs [0045] and [0152]).
Regarding Claim 12, the limitations “wherein the stirring gelled product is obtained by stirring the high amylose rice that has been cooked and wherein the stirring gelled product is needed along with other raw materials” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  This limitation merely requires the stirring gelled product including high amylose rice and other raw materials.  Goudappel et al. teaches using high amylose rice (‘528, Paragraphs [0045] and [0152]) mixed with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).
Regarding Claim 13, Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) (‘528, Paragraph [0153]).  It is noted that applicant gives examples of other raw materials to include milk, fats, and oils (Specification, Paragraph [0038]).  Goudappel et al. does not disclose the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream.  However, differences in the concentration of the water/moisture content of the stirring gelled product with respect to the mass of the total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such water/moisture content concentration is critical.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the water/moisture content of the stirring gelled product with respect to the total raw materials of the ice Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) (MPEP § 716.01(a)).  Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.) and that applicants have the burden of explaining data in any declaration they proffer as evidence of non-obviousness in view of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b).I.).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments that incorporates new claims.  The rejections to 35 USC 112(b) are with respect to one of the newly presented claims.
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks with respect to Claim 1 that Koxholt does not describe a range that touches or overlaps “a content ratio of the high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream” with sufficient specificity.  Applicant contends that Koxholt states in Paragraph [0048] that the starch may be used in any amount necessary to achieve the characteristics desired for the particular end use application wherein the starch is used in an amount of at least up to about 4% by weight of the product and that Koxholt provides examples of various percentages of different starches that were tested in Table 1 and FIG. 1 of Koxholt.  Applicant continues on Page 8 of the Remarks that none of the examples tested by Koxholt include high amylose rice and contends that the statement made by Koxholt that the starch is used in an amount of at least up to about 4% by weight of the product is a broad range that does not provide “sufficient specificity” to constitute an anticipation of “a content ratio of the high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream” as in Claim 1.
Examiner first notes that applicant’s statement that Koxholt teaches that the starch is used in an amount of at least up to about 4% by weight of the product is a broad range that does not provide “sufficient specificity” to constitute an anticipation of “a content ratio of the high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream” is not an applicable statement to any rejection currently made.  Examiner notes that the current rejection does not include a rejection being anticipatory under 35 USC 102(a)(1) or 35 USC 102(a)(2).  There is a current rejection to 35 USC 103(a) over a combination of prior art references that renders the claimed invention obvious.  There is no anticipatory rejection currently being made.  All citations in the prima facie case of obviousness in view of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (MPEP § 2144.05.I.).  Therefore, this argument is not found persuasive.
Applicant argues on Page 8 of the Remarks with respect to Claim 1 that the pending application provides evidence of unexpected results within a range of “a content ratio of the high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream” which applicant alleges renders Claim 1 nonobvious.  On Pages 9-11 of the Remarks, applicant points to alleged evidence of unexpected results via experimental examples shown in Experimental Examples 1-30 with test parameters and results summarized in Tables 1 and 2 of the Specification at Paragraphs [0081]-[0118] 
Examiner first notes that the prior art combination already teaches the a narrower range than the range recited in Claim 1.  The phase “up to about 4.5%” encompasses the range of 0-4.5%, whereas the claimed range is far broader of 0.1-20%.  Therefore, the claimed range has sufficient specificity in that the range taught by Goudappel et al. is much more narrow and specific than the broad range claimed in Claim 1.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness in view of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (MPEP § 2144.05.I.).  Second, it is noted that applicant’s generic statement that Experimental Examples 1-30 with test parameters and results summarized in Tables 1-2 of the Specification are not sufficient to establish unexpected results of the claimed range.  Applicant has not pointed to any specific example or table that shows a comparison of ice cream that the a content ratio of high amylose rice within the claimed range compared to an ice cream having a content ratio of high amylose rice that falls outside of the claimed range and what unexpected properties/benefits are gleaned from the claimed high amylose rice content range.  Furthermore, the specification does not state that any of Experimental Examples 1-30 of any of the data shown in Tables 1-2 use cooked high amylose rice having the claimed content ratio of 0.1 to 20.0% by mass of total raw materials of ice cream.  Whether the unexpected results are the result of unexpectedly improved results In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  Applicant has not indicated that the tests used in Experimental Examples 1-30 incorporate the claimed high amylose rice content ranges.  Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of test both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Therefore, applicant’s reliance on the experiments and tables in the specification is not sufficient to establish criticality or unexpected results of the claimed high amylose content range.  Therefore, the argument is not found persuasive.
Applicant argues on Page 12 of the Remarks with respect to Claim 4 that the portion of Goudappel relied on the Office describes citrus fibers and does not describe a stirring gelled product obtained by stirring high amylose rice that has been cooked is kneaded and contends that the citrus fibers described by Goudappel in Paragraph [0020] are in dry form which applicant asserts is not a gelled product.  Applicant alleges the Office failed to identify a portion of Goudappel that describes a “stirring gelled product” a product obtained by stirring high amylose rice or that the product includes 12.0 to 17.5% by mass of total raw materials of ice cream.  
Examiner argues that Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the water/moisture content of the stirring gelled product with respect to the total raw materials of the ice cream based upon the desired texture and mouthfeel imparted by a particular water/moisture level.  Examiner notes that the disclosure at the time of filing does not present any data regarding the claimed water/moisture content of the stirring gelled product of 12 to 17.5% by mass with respect to the total raw materials of the ice cream.  However, Examiner notes that an affidavit or declaration containing evidence of criticality or unexpected results of the claimed water/moisture content range would be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 USC 103 in view of Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) (MPEP § 716.01(a)).  Examiner notes In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.) and that applicants have the burden of explaining data in any declaration they proffer as evidence of non-obviousness in view of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) (MPEP § 716.02(b).I.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792